Citation Nr: 1411816	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO. 10-23 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to October 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

In the October 2009 rating decision, the RO initially found that new and material evidence sufficient to reopen the Veteran's claim had not been submitted.  However, in the April 2010 statement of the case, the RO determined that new and material evidence sufficient to reopen the claim had been submitted, and then proceeded to deny the claim on the merits.  As the Veteran's claim on appeal has been adjudicated on the merits by the AOJ, the Board finds that a decision on the merits in this appeal would not prejudice the Veteran.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

The Veteran testified at a videoconference hearing before the undersigned in August 2011.  A transcript of the hearing has been associated with the Veteran's claim file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A July 2008 rating decision denied service connection for tinnitus.  The Veteran was notified of his rights but did not submit a notice of disagreement during the applicable appellate period.
	
2.  The evidence associated with the claims file subsequent to the July 2008 rating decision is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The July 2008 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  New and material evidence has been received sufficient to reopen the Veteran's claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide claimants with notice and assistance in the development of their claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159 (2013).  In light of the fully favorable decision as to reopening in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.  See Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).  The claim requires further development, which is addressed in the remand section.

II. New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence is evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  Id. 

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  New and material evidence is not required as to each previously unproven element of a claim in order to reopen.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Id. at 117-18.

The Board finds that new and material evidence sufficient to warrant reopening has been submitted.  In the July 2008 rating decision, the RO denied service connection for tinnitus finding that tinnitus was not incurred in or caused by service.  The Veteran was informed of his rights regarding a further appeal.  However, the Veteran did not file a notice of disagreement or submit new and material evidence within the applicable appellate period.  Therefore, the July 2008 decision became final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The evidence of record in July 2008 consisted of the Veteran's service treatment records.  The evidence did not show that the Veteran had current disability, the presence of an in-service injury, event or disease, or the presence of a nexus between the claimed disability and the Veteran's active duty service.

Evidence received since the July 2008 rating decision includes lay statements by the Veteran detailing his noise exposure in service and persistent symptoms since service, the Veteran's testimony at a videoconference hearing before the undersigned, and August 2009 private medical records reflecting a diagnosis of tinnitus.  The evidence is new as it is information not previously submitted to agency decision makers.  It is material as it addresses the previously unestablished facts of a current disability, an in-service event, injury or disease, and the presence of a nexus.  It is not redundant and raises a reasonable possibility of substantiating the claims.  Therefore, reopening of the Veteran's claims for service connection for tinnitus is warranted.  See 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the application to reopen a claim for service connection for tinnitus is granted.


REMAND

Once VA provides an examination, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical opinion based solely on the absence of documentation in the record or that does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination) is inadequate.  Dalton v. Peake, 21 Vet. App. 23 (2007).  

The Veteran was afforded an examination December 2009.  In opining that the Veteran's tinnitus was not causally related to his service, the VA examiner noted that there were no in-service complaints of tinnitus or any notations of in-service acoustic trauma.  However, there is no indication that the examiner took into account the Veteran's statements regarding his noise exposure while in service.  Further, the Veteran's military occupational specialty resulted in significant in-service noise exposure.  As it is not clear whether the VA examiner took into account the Veteran's occupational specialty and his statements concerning in-service noise exposure, the Board must remand for a new examination.

While on remand, appropriate efforts must be made to obtain any further records identified and authorized for release by the Veteran.

Accordingly, the case is REMANDED for the following actions:

1. Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented.  If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA audiological examination to determine the nature and etiology of the Veteran's tinnitus.  The claims file must be made available to and reviewed by the examiner.  A note that it was reviewed should be included in the report.  Elicit a complete history from the Veteran. 

After reviewing the claims file and examining the Veteran, the examiner should answer the following question:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's tinnitus is the result of noise exposure in service?

For the purposes of this opinion, noise exposure in service is conceded based on the Veteran's military occupational specialty.

A detailed rationale supporting the examiner's opinion should be provided.  In rendering the requested opinion, the examiner must specifically acknowledge and discuss the competent and credible lay evidence regarding the onset of tinnitus, as well as the competent and credible lay testimony regarding the continuity of symptoms since service.  See Dalton, 21 Vet. App. 23.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3. Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


